This is a case of malicious prosecution originating in the Circuit Court of Hillsborough County, Florida. The basis of the suit is a lunacy petition signed by the three defendants below, and others, which resulted in the appointment of a commission to examine into the sanity or insanity of Victoria Rodriguez, plaintiff below. It was alleged that the defendants *Page 502 
below (appellants here) signed the petition through malice and without reasonable cause.
The case went to the jury on issues made by the several allegations of plaintiff's declaration and pleas of defendants viz: (1) not guilty; (2) the petition was signed on the advice of counsel after a full, correct and fair statement of all material facts bearing upon plaintiff's insanity, and the signing of the petition was without malice and was based on probable cause. There was a verdict and judgment for the plaintiff below in the sum of $500.00, and defendants appealed.
Two reasons are urged here for a reversal of the verdict and judgment: (1) the verdict is excessive, and (2) the evidence fails to establish malice and the lunacy petition was not signed without probable cause. We have studied the record and careful consideration has been given to all the testimony and it is our conclusion that the several issues made presented purely questions for the jury under our system. See White v. Miami Home Milk Producers Ass'n., 143 Fla. 518, 197 So. 125.
Affirmed.
CHAPMAN, C. J., TERRELL, BROWN, THOMAS, ADAMS and SEBRING, JJ., concur.
BUFORD, J., dissents.